  Case: 1:16-cr-00021-WAL-GWC Document #: 1007 Filed: 08/31/20 Page 1 of 3



                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX


UNITED STATES OF AMERICA                  )
                                          )
            v.                            )                   Criminal Action No. 2016-0021
                                          )
NICOLETTE ALEXANDER, et al.,              )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Alphonso G. Andrews, Esq.,
St. Croix, U.S.V.I.
Adam F. Sleeper, Esq.,
St. Thomas, U.S.V.I
        For the United States

John K. Dema, Esq.,
St. Croix, U.S.V.I.
        For Defendant Nicolette Alexander


                                              ORDER

       THIS MATTER comes before the Court on the Government’s “Motion to Dismiss Without

Prejudice the Original Indictment Docketed at ECF No. 1 as to Nicolette Alexander” (“Motion”).

(Dkt. No. 952). In its Motion, the Government requests that the Court dismiss without prejudice

the original indictment as to Nicolette Alexander to “clarify and limit” an issue on appeal. Id. at 2.

Specifically, Defendant Nicolette Alexander appealed the Court’s Order denying a Motion to

Dismiss the original and superseding indictments in this case. (Dkt. Nos. 491, 494, 742, 743, 754).

The Government wants to make clear on appeal that it is proceeding at trial under the superseding

indictment rather than under the original indictment. (Dkt. No. 952 at 1-2) (citing United States v.

Vavlitis, 9 F.3d 206, 209 (1st Cir. 1993) (“It is clear that the grand jury's return of a superseding

indictment does not void the original indictment . . . Both indictments in this case remained valid
  Case: 1:16-cr-00021-WAL-GWC Document #: 1007 Filed: 08/31/20 Page 2 of 3



until the district court granted the government's motion to dismiss the superseding indictment.”).

Defendant Nicolette Alexander did not respond to the Government’s Motion.

       An appeal “confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal." Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 58 (1982); see also Thomas v. Ne. Univ., 470 F. App'x 70, 72 (3d Cir. 2012)

(concluding that the district court did not have jurisdiction to rule on motions to amend a complaint

while an appeal challenging the dismissal of that complaint was pending); Sheet Metal Workers'

Int'l Ass'n Local 19 v. Herre Bros., 198 F.3d 391, 394 (3d Cir. 1999); Venen v. Sweet, 758 F.2d

117, 120 (3d Cir. 1985) (stating that as a general rule, a district court does not have jurisdiction

over issues pending on appeal). Pursuant to Fed. R. Crim. P. 37(a), where a district court lacks

authority to grant a motion because an appeal is pending, the court may "defer considering the

motion," "deny the motion," or "state either that it would grant the motion if the court of appeals

remands for that purpose or that the motion raises a substantial issue.”

       The Government states that the purpose of this Motion is “to clarify and limit the matters

at issue on appeal.” Id. at 2. Further, the Government asks the Court to dismiss without prejudice

the original indictment only against Nicolette Alexander—the defendant who filed the appeal. Id.

at 1-2. Thus, the Court finds that the Government’s Motion involves an aspect of the case involved

in the appeal, and therefore the Court does not have jurisdiction to rule on the Motion. However,

because the Government made clear in its filings before this Court that it was proceeding pursuant

to the superseding indictment rather than under the original indictment (see, e.g., Dkt. Nos. 547,

549, 660), the Court will grant the Motion if the Third Circuit Court of Appeals remands for that

purpose.

       In light of the foregoing, it is hereby



                                                 2
  Case: 1:16-cr-00021-WAL-GWC Document #: 1007 Filed: 08/31/20 Page 3 of 3



      ORDERED that the Government’s Motion (Dkt. No. 952) is DENIED WITHOUT

PREJUDICE.

      SO ORDERED.

Date: August 31, 2020                    _______/s/________
                                         WILMA A. LEWIS
                                         Chief Judge




                                     3
